Citation Nr: 0117837	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from June 1944 to April 1946.

In April 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, determined 
the veteran was not entitled to special monthly pension 
(SMP)-either based on the need for the regular 
aid and attendance (A&A) of another person or being 
housebound (HB).  He appealed the RO's decision to the Board 
of Veterans' Appeals (Board).

In his August 2000 substantive appeal (on VA Form 9, Appeal 
to the Board), the veteran requested a hearing at the RO 
before a Member of the Board during a travel assignment 
(i.e., a Travel Board hearing).  The RO sent him a letter 
that same month concerning his hearing request-notifying him 
that his hearing did not have to be with the Board Member 
actually present at the RO, but also, instead, could be with 
the Board Member still located in Washington, D.C., 
using video-conferencing technology.  The veteran responded 
later that month that he still wanted a Travel Board hearing 
with the Member of the Board actually present at the RO.  So 
the RO scheduled his Travel Board hearing for April 23, 2001, 
and sent him a letter on March 13, 2001, notifying him of the 
date, time, and location of the hearing.  But he failed to 
report for the Travel Board hearing and did not contact the 
RO prior to the scheduled date of the hearing to postpone it.  
He also has not contacted the RO at any time during the 
several months since to explain his absence or to request 
that the RO reschedule his Travel Board hearing.  
Consequently, the Board deems his request for a Travel Board 
hearing withdrawn and will proceed to adjudicate his claim 
based on the evidence already of record.  See 38 C.F.R. 
§ 20.704(d) (2000).



FINDINGS OF FACT

1.  The veteran is receiving a VA pension based on permanent 
and total disability.

2.  The veteran is not helpless or blind, or so nearly 
helpless or blind as to require the regular aid and 
attendance of another person.

3.  The veteran is not a patient in a nursing home.

4.  The veteran is not bedridden.

5.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.  The veteran also does not 
have frequent need of adjustment of any special prosthetic or 
orthopedic appliance, which by reason of disability cannot be 
done without aid.

6.  The veteran does not have a single disability 
independently rated or ratable as 100 percent disabling under 
the applicable criteria of the rating schedule, irrespective 
of any considerations based on unemployability.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for the regular aid and attendance of another person 
or being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension benefits are payable at a "special," i.e., 
higher/increased rate (with a higher minimum income limit) if 
a veteran is a patient in a nursing home, helpless or blind, 
or so nearly helpless or blind as to need or require the 
regular aid and attendance of another person, or otherwise 
establishes the factual need for the regular 
aid and attendance of another person.  See 38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351 (2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  an inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; a frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for 
finding the need for the regular aid and attendance of 
another person and is to be determined based on the actual 
requirement to be confined to a bed.  Conversely, voluntary 
confinement or instances where a physician has prescribed bed 
rest to promote convalescence or cure will not be considered 
"bedridden."  It is not required, however, that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that a veteran is unable to perform should 
be considered in connection with his condition as a whole.  
It is only necessary that the evidence establishes that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  38 C.F.R. § 3.352(a).  
Neither is permanency of the need for regular aid and 
attendance necessary.  VAOPGCPREC 21-94 (Dec. 13, 1994).

The United States Court of Appeals for Veterans Claims 
(Court), in discussing 38 C.F.R. § 3.352(a), noted:  (1) it 
is mandatory for VA to consider the enumerated factors within 
the regulation; (2) eligibility requires that at least one of 
the enumerated factors be present; and (3) the "particular 
personal function" refers to the enumerated factors.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).

In the case of a veteran entitled to a pension, but who does 
not qualify for increased pension based on the need for 
regular aid and attendance, an increase in the pension rate 
still may be authorized, nonetheless, where the veteran has 
certain additional severe disabilities or is permanently 
housebound.  The requirements for this increase are met 
where, in addition to having a single permanent disability 
rated or ratable as 100 percent disabling under VA's Schedule 
for Rating Disabilities (the Rating Schedule)-without 
resorting to consideration of unemployability under 38 C.F.R. 
§ 4.17, the veteran:  (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" due to his disability or disabilities.  38 
U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).  
Permanently housebound is defined as "substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, confined to the ward or clinical area, and 
it is reasonably certain that the disability and resultant 
confinement will continue throughout his or her lifetime."

The additional 60 percent rating alluded to above may be 
achieved by adding multiple disabilities that, together, 
combine to a 60 percent rating.  However, there is an express 
prohibition against combining separate ratings to achieve the 
100 percent schedular rating alluded to above.  VAOPGCPREC 
66-91.

After reviewing the medical and other evidence of record, the 
Board finds that the veteran is not entitled to SMP-either 
based on the need for the regular A&A of another person or, 
alternatively, as a result of being HB.  He is not helpless 
or blind, or so nearly helpless or blind as to require the 
regular aid and attendance of another person, nor does he 
satisfy the threshold minimum rating requirements 
for consideration of an increased rate of pension on a HB 
basis.

Concerning his vision, although records show the veteran 
underwent surgery on his right eye in November 1997 to remove 
a cataract and insert an intraocular lens, his visual acuity 
still was correctable (with the benefit of glasses) to 20/40, 
bilaterally-meaning in both eyes, when subsequently examined 
in March 1998.  And although the results of more recent tests 
of his vision show that it has gotten notably worse since, he 
still is not blind or so nearly blind as to warrant SMP.  
Under the applicable regulation, 38 C.F.R. § 3.351(c), he 
must have corrective vision of 5/200 or less, bilaterally, or 
concentric contraction of the visual field of 5 degrees or 
less.  Another possibility is if he only has light 
perception, which is defined by VA regulation as the 
inability to recognize test letters at 1ft (.30m) and when 
further examination reveals that perception of objects, hand 
movements, or counting fingers cannot be accomplished at 3ft 
(.91m), lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances of 
less than 3ft, being considered negligible utility.  
38 C.F.R. § 4.79.  The veteran had his eyes dilated in May 
1999 and underwent a yttrium aluminum garnet (YAG) laser 
capsulotomy of his right eye.  But despite the need for the 
procedure, he had corrected visual acuity in his right eye of 
20/200 and 20/30 in his left eye.  He had similar visual 
acuity when later examined by VA in August 1999; it continued 
to be correctable to 20/200 in his right eye and was 
correctable to 20/25 in his left eye.  So although he has 
less visual acuity than he had just a few years ago-
particularly in his right eye, it still exceeds the minimum 
requirement for SMP based on the need for the regular aid and 
attendance of another person.  His visual field also is 
greater than that required for SMP.

The veteran believes that his Adult Onset, Insulin Dependent, 
Type II, Diabetes Mellitus (AODM) is the major reason that he 
is entitled to SMP, especially since he also has multiple 
residuals of the condition-namely, distal peripheral 
neuropathy and peripheral vascular disease causing numbness, 
tingling and burning sensations primarily in his lower 
extremities, but also to a lesser extent in his upper 
extremities.  The other residuals of his diabetes consist of 
erectile dysfunction/impotence, for which he underwent 
surgery in April 1999 to implant a semi-rigid penile 
prosthesis, and frequent fluctuations in his blood sugar 
level (which medically is referred to as hyper and 
hypoglycemia).  There is no objective clinical indication, 
though, that he has any signs of diabetic retinopathy that 
would affect his vision, and the more recent medical evidence 
of record shows that his doctors have been able to achieve 
satisfactory control of his other diabetic residuals by 
utilizing various modalities of treatment-including 
dieting, insulin, and exercise.  Clearly, this was not the 
case only a few years ago, when he was having significant 
difficulty controlling his diabetes.  In fact, one of his 
private treating physicians, Pascual Bidot, M.D., F.A.C.E., 
indicated in February, May, and June 1996 statements that the 
diabetes was "poorly out of control" and aggravating the 
peripheral neuropathy.  And later that year, in October 1996, 
he had to be hospitalized at a VA medical center (VAMC) after 
"passing out," experiencing syncope, on 3 different 
occasions during the same day.  (Some of the records 
concerning that hospitalization mistakenly report that he had 
passed out on 3 different occasions in 3 days.)  At time of 
admission, he was experiencing orthostatic hypertension-
meaning his blood pressure went down drastically whenever he 
stood up, which his doctors believed was secondary to 
dehydration and autonomic dysfunction secondary to his 
diabetes mellitus.  So they gave him intravenous (IV) fluids, 
and he slowly improved.  They noted that his diabetes 
mellitus was not effectively being controlled at home, so, 
when discharged, they referred him to the diabetic clinic for 
further counseling concerning this and for helpful 
recommendations.  At the time of his discharge, he had not 
experienced any further syncopal episodes, and he was able to 
mobilize without any syncope or dizziness.

As of the following month, November 1996, the veteran again 
was driving his car and no longer using a walker to assist 
with his ambulation.  And although there have been instances 
during the years since, including in April 1997 and 
January 1998, when he has experienced an exacerbation of the 
numbness, shooting pains, etc., in his legs and hands, his 
symptoms virtually always have lessened after appropriate 
treatment.  When discharged from the pain clinic in March 
1998, it was noted that he was able to walk for 30 minutes-
twice daily, and that he could perform 20 repetitions of 7 
different exercises-also twice daily.  He was told to 
continue adding one repetition daily, and when seen for a 
follow-up consultation in the pain clinic in April 1998, he 
denied having experienced any recent hypoglycemic reactions.  
Furthermore, there was no objective clinical evidence of any 
edema in his extremities, even though he reported still 
experiencing numbness in his feet.

When contacted in October 1998 as part of the ongoing 
monitoring of his diabetes, the veteran indicated that he 
just had returned from a 45-day freighter boat trip 
to several countries in Europe and Mexico.  He also said that 
he did very well on the trip and continued to do his daily 
exercise routine regularly while onboard.  Furthermore, he 
went on to note that, while he continued to have the chronic 
pain in his legs, it was bearable, and he did not let it get 
him down or stop him from doing what he wanted to do.  And as 
for his daily routine, he indicated that he took two 45-
minute walks-each day; that he also rode his stationary 
bike-daily; and that he had played two rounds of golf while 
on his trip and only became "a little jiggly" sometimes.

During the following month, November 1998, one of the 
veteran's treating VA doctors again indicated that his 
diabetes mellitus was "not [under] ideal control."  So he 
recommended the veteran be seen in the specialty 
diabetes/endocrinology clinic, and the veteran agreed to be 
seen in the endocrinology clinic, but he did not want to 
receive any further treatment in the diabetes clinic.  He 
also received a prescription for more medication and was 
scheduled for monthly monitoring in the pharmacy clinic to 
assist him in tracking his blood sugar level.  His doctors 
did not believe that any additional medical care would be 
necessary unless his diabetic control got significantly 
worse.  And although he continued to complain of experiencing 
pain in his legs and hands when subsequently seen in December 
1998, the results of his series of special VA medical 
examinations several months later-in August 1999, showed 
that his diabetes mellitus and the residuals associated with 
it (e.g., his fluctuating blood sugar level, etc.) now were 
under "adequate control."  In fact, some of the examining 
physicians expressly noted this in their overall diagnostic 
assessments, pointing out also that there was no evidence of 
significant diabetic retinopathy or nephropathy-although he 
still has an underlying distal peripheral neuropathy.  But 
even that, according to the results of an electromyography 
(EMG), which he also underwent for further clinical 
evaluation and workup, indicated that his diabetic axonal 
type sensorimotor distal neuropathy was only "moderate."  
So the important point to bear in mind is that, even though 
the veteran obviously continues to experience various 
residuals associated with his diabetes mellitus-mainly 
involving tingling, numbness, burning sensations, and other 
sensory deficits (such as decreased reflexes and a decreased 
light touch) in his upper and lower extremities-his symptoms 
do not actually cause sufficient functional impairment to 
warrant SMP either on the basis of the need for the 
regular aid and attendance of another person or, 
alternatively, as a result of being housebound.  To the 
contrary, by all accounts-even as indicated by his own 
personal statements and acknowledgments, he continues to even 
this day to live a relatively active lifestyle (traveling, 
golfing, exercising daily, etc.)-albeit with some limited 
restrictions on overly exerting himself.

All of the various other conditions that the veteran has had 
during his lifetime either have resolved, completely, or are 
well on their way in remission.  This includes the suspicions 
that he may have had arteriosclerotic heart disease, but one 
of the specialist VA physicians who examined him in August 
1999 confirmed the veteran had no prior diagnosis of either 
coronary ischemia or myocardial infarction (i.e., a heart 
attack).  The VA physician also pointed out that an 
echocardiogram (ECG/EKG) performed in October 1996, while the 
veteran was hospitalized at the VAMC, was within normal 
limits.  And the actual records from that hospitalization 
also show that he underwent a carotid Doppler study, too, 
which also was negative.  Moreover, the results of his 
current evaluation by the VA physician were completely 
unremarkable as well; he had normal cardiac function and a 
"good" to "excellent" functional status, performing at 
greater than 4 metabolic equivalents ("mets" or multiples 
of resting oxygen uptake), and the results of an exercise 
treadmill stress test that he had undergone earlier that week 
also were within normal limits.

The veteran also underwent several other VA medical 
examinations in August 1999 to assess his current overall 
health status, and none of those examinations contained 
clinical findings suggesting that he is entitled to SMP on 
either of the bases alleged.  An evaluation of his mental 
status did not even result in the diagnosis of any sort of 
psychiatric disability, at all; rather, the examining VA 
physicians indicated that, while the veteran indeed may 
experience some anxiety caused by his difficulty in waiting 
for others, becoming frustrated, and concerns over his 
finances, that still did not actually warrant a psychiatric 
diagnosis and, in fact, otherwise, "he is able to carry out 
activities of normal living without significant difficulty."  
That statement, just as those alluded to above, indicates 
that, although he obviously experiences some functional 
impairment related to his diabetes mellitus and the residuals 
associated with it-including possibly even some resulting 
anxiety related to the status of his current health, none of 
that is of sufficient gravity to actually warrant him 
receiving an increased rate of pension because his lifestyle, 
as a whole, is no more than minimally affected.

Another VA physician who examined the veteran in August 1999 
indicated that his sinusitis had "resolved" or at least was 
"in remission" at the time of that evaluation, noting there 
was no evidence of residual sinus pain or dysfunction.  Also, 
X-rays revealed only a slight mucosal thickening of the 
maxillary sinus, and there was no underlying evidence-either 
by history or on current examination-of significant sinus 
disease.  And according to the February 1996 statement from 
Dr. Bidot, although the veteran previously had been seen many 
years earlier in 1975 for bronchitis, and in 1956 and 1965 
for pneumonia, those conditions were no longer of much 
clinical significance insofar as the overall status of his 
current health.  The same was true of the shingles in his 
right arm, whooping cough, measles, and emphysema, although 
one of the VA physicians who examined him in August 1999 also 
noted that he had a positive history for chronic obstructive 
pulmonary disease (COPD).  Furthermore, Dr. Bidot's 1996 
statements-as well as the other medical evidence of record, 
including the results of the August 1999 VA examinations-
indicate the veteran has had several benign tumors (lipomas) 
removed from various parts of his body, but with no long-term 
residuals or malignancy.  That also is the case for the 
treatment that he has received for the various other ailments 
that he has experienced during his lifetime-including 
surgery on his collar bone, multiple scalp and skin lesions, 
solar keratosis, and a fractured right ankle.

VA's decision to grant the veteran a pension, many years 
ago-albeit at the regular rate, was an acknowledgment, in 
and of itself, that he is permanently and totally disabled 
due to the severity of his various conditions, particularly 
his diabetes mellitus and the associated residuals.  But a 
higher rate of pension (i.e., special monthly pension) 
requires much more and is limited to special circumstances 
that, quite simply, are not shown here.  And since the 
veteran does not have a single disability that is rated as 
100 percent disabling, irrespective of his combined rating 
when considering all of his disabilities, as a whole, he is 
not entitled to receive the lesser SMP benefit either as 
being housebound, even though the medical and other evidence 
of record does not show or otherwise suggest that he would be 
entitled to this lesser benefit even if he met the threshold 
minimum rating requirements.


ORDER

The claim for SMP is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

